Title: From John Adams to Benjamin Stoddert, 14 September 1799
From: Adams, John
To: Stoddert, Benjamin



Sir
Quincy Sept 14th 1799

I received last night, your favor of the 5. The gentleman you mention is a native of Boston and well known. I shall make no observations on his character. None of the suspicions  of the Americans in France; which the Gentleman of Maryland mentioned to you, will surprize the federalists in this quarter. But the popularity of the French has so dwindled away that no impression can be made to any great effect in their favor. The nomination of envoys to treat has been taken away so many praetexts from some, and given such opportunities for others “to back out” as my waggoners express themselves, that the French government at least has few advocates left. Hitchbourn is a man of talents but of such mysterious enigmatical & incomprehensible conduct that no party seems to have much confidence in him, though he is supposed to be inveterate in opposition to federal men & measures.
